IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SHERIF AHMED ALY IBRAHIM, : CIVIL ACTION
Plaintiff, '
v. : NO. 18-4164

DEPARTMENT OF STATE, et al.,
Defendants.

ll_l)_EB
AND NOW, this 30th day of October 2018, upon considering pro se Plaintiff’s amended
Complaint (ECF Doc. No. 7) and for reasons in the accompanying memorandum, it is
ORDERED:
1. The amended Complaint (ECF Doc. No. 7) is DISMISSED and Mr. Ibrahim may
not file a second amended complaint; and,

2. The Clerk of Court shall CLOSE this case.

 

KEA@YEY, J.

